Citation Nr: 1045128	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, 
claimed as coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the Veteran's June 
2004 claim for service connection for coronary artery disease.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript, the hearing was rescheduled, and 
the Veteran testified before the undersigned VLJ at a 
videoconference hearing held in August 2007.

In October 2007 and April 2009, the Board remanded the issue of 
service connection for coronary artery disease to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

There is competent and credible evidence that the Veteran's 
elevated low-density lipoprotein (LDL) during service contributed 
to the development of his coronary artery disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for coronary artery disease have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated June 2004 and January 2008, provided to the Veteran 
before the November 2004 rating decision and the January 2009 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in January 2008.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
January 2008, the RO readjudicated the claim in a supplemental 
statement of the case in January 2009.  Thus, the timing defect 
in the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2007, 
instructed the AOJ to provide the Veteran with notice compliant 
with both the VCAA and Dingess, and to schedule the Veteran for a 
VA examination of his heart condition(s).  In April 2009, the 
Board instructed the AOJ to return the claims file to the VA 
examiner and obtain a clarifying addendum as to the etiological 
relationship between the Veteran's elevated low-density 
lipoprotein cholesterol level in service and his current coronary 
artery disease.

The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with notice compliant with 
both the VCAA and Dingess in January 2008, and with a VA 
examination of his heart in December 2008.  Additionally, the AOJ 
obtained an addendum from the VA examiner in June 2009.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his heart disorder.  
Absent any evidence showing that the Veteran is in receipt of 
said benefits for his claimed heart disorder, VA need not attempt 
to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  Moreover, because the Veteran's claim is being granted, 
no prejudice can inure to the Veteran as a result of the absence 
of his SSA records in the claims file.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Coronary Artery Disease

The Veteran's service treatment records include multiple 
instances of treatment and evaluation for a heart disorder, 
including repeated cardiac workups for recurrent episodes of 
chest pain beginning in April 1977 and continuing thereafter up 
until his retirement from the service in July 1996.  Although the 
chest pain was repeatedly attributed to a noncardiac cause 
including musculoskeletal chest pain in April 1977, 
chostochondritis in August 1980, and exercise induced 
bronchospasm in September 1986, the cardiac workups did show some 
potentially significant cardiological findings.  Specifically, 
the Veteran was repeatedly shown to have a systolic murmur 
described as a grade II-III/VI systolic murmur in January 1980, a 
grade I/VI systolic murmur in August 1986 and April 1987, and a 
grade II/VI murmur in July 1990.  He also had sinus bradycardia 
shown in electrocardiograms (EKG's) in March 1990, and a January 
1996 electrocardiogram (EKG) was found to be questionably 
abnormal.  He was also seen in January 1996 for an increased 
cholesterol level, and was scheduled to have a "heart factor" the 
same month.

Postservice records reveal that a June 2002 EKG showed borderline 
abnormal changes possibly due to myocardial ischemia.  In October 
2002 the Veteran was admitted for cardiac treatment including 
heart catheterization for acute non Q wave infarction with a 
history of coronary artery disease and a history of myocardial 
infarction (MI) said to have been in 1995.  Heart catheterization 
findings from the same month revealed evidence of coronary artery 
disease.  The records also show complaints of rapid heartbeat 
diagnosed as tachycardia in December 2002, and treated in January 
2003.  He has continued treatment for heart-related disorders 
through March 2010, with a diagnosis of chronic ischemic heart 
disease status post septal infarction and stent placement of D1, 
D2 and LAD (left atrial dimension).

In his August 2007 Board hearing, the Veteran asserted that his 
coronary artery disease originated on active duty because of his 
high cholesterol levels.  Id. at p. 3.  The Veteran explained 
that he had attended classes to learn how to decrease his 
cholesterol levels during service.  Id. at p. 5.  The Veteran 
also asserted that he has had continuous chest pain and 
indigestion since his separation from service.  Id. at pp. 6, 10.  
He noted that he was first diagnosed with coronary artery disease 
in 2002.  Id. at p. 9.  Additionally, the Veteran's 
representative reported that two doctors had related the 
Veteran's heart condition to his history of high cholesterol.  
Id. at p. 6.

VA provided the Veteran with an examination of his heart in 
December 2008.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran's cholesterol level was 246 (with 
LDL at 174) in March 1990, and 262 in October 1995-both of which 
were during the Veteran's active service.  The examiner diagnosed 
the Veteran with coronary artery disease with evidence of a small 
prior myocardial infarction and a small wall motion abnormality.  
The examiner opined that it was very unlikely that the Veteran 
had any significant coronary artery disease in service, and, as 
such, his coronary artery disease was not related to or a result 
of his in-service symptoms.  However, with respect to the impact 
of the Veteran's high cholesterol on his coronary artery disease, 
the examiner stated that "although this Veteran has other risk 
factors not related to his military service which increased his 
risk of coronary artery disease, he did have elevated cholesterol 
while in the military as well[,] and the elevated low-density 
lipoprotein cholesterol was one factor in increasing his risk for 
developing coronary artery disease."  The VA examiner also 
stated that "it is well recognized in abundant medical 
literature that elevation of your low-density lipoprotein 
cholesterol level increases the risk of developing coronary 
artery disease."  The examiner noted that the Veteran's other 
risk factors for a heart disorder included his long-standing 
tobacco use, diabetes, and hypertension.

In a June 2009 addendum, the VA examiner again noted that she had 
reviewed the claims file.  The examiner opined that "It is well 
recognized in abundant medical literature that elevation of your 
low-density lipoprotein cholesterol level increases risk of 
developing coronary artery disease....Therefore, it is my opinion 
that his elevated low-density lipoprotein as likely as not 
contributed to his coronary artery disease development."  The 
examiner also noted such concurrent risk factors as the Veteran's 
positive family history for cardiac disorders, and his 
longstanding tobacco use.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, her medical findings constitute competent medical 
evidence.  Additionally, because she provided an etiological 
opinion and rationale, her examination report is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Consequently, the Board 
assigns considerable probative value to the VA examiner's 
determination that it is at least as likely as not that the 
Veteran's in-service elevated low-density lipoprotein cholesterol 
level contributed to his current coronary artery disease.

Significantly, there is no competent medical evidence of record 
which refutes the VA examiner's opinion that the Veteran's 
elevated LDL cholesterol level in service contributed to his 
current coronary artery disease.

In summary, the Veteran has provided multiple current diagnoses 
of coronary artery disease, including from a VA examiner.  The 
Veteran has also provided evidence from that VA examiner of a 
nexus between his current coronary artery disease and his 
elevated LDL cholesterol level during service.  Furthermore, the 
Veteran's service treatment records confirm his elevated LDL 
cholesterol levels during his service.  Attributing the benefit 
of the doubt to the Veteran, service connection for coronary 
artery disease therefore is granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


